DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 11/16/2021.

Claims 1-2, 9, 11, and 20-29 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Claims 1, 2, 9, 11, 18-29 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Hartman on 01/03/2022.
The application has been amended as follows: 
Claims 12 and 14-16 are canceled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the photocatalyst nanocomposite is made by the method of preparing an aqueous suspension of zine acetate, chloroauric acid, and 
Nguyen (WO 2019022268 A1), Nadeem et al. (US 2019/0047856 A1), Kallesoe et al. (US 2015/0202598 A1), and Yao et al. (Yao et al., “Green synthesis of silver nanoparticles using grape seed extract and their application for reductive catalysis of Direct Orange 26”, Journal of Industrial and Engineering Chemistry 58 (2018) 74-79) are considered to be the closest prior art.
Nguyen teaches a photocatalyst nanocomposite comprising metal oxide nanoparticles such as zinc oxide nanoparticles and reduced graphene oxide (Nguyen, abstract).  Nguyen teaches the metal oxide is hexagonal wurtzite ZnO (Nguyen, page 9 of description).
Kallesoe teaches a method of preparing a catalytic structure comprising a support material with metallic catalyst nanoparticles such as zinc (Kallesoe, abstract and [00069]).  Kallesoe teaches support material such as reduced graphene oxide (Kallesoe, [0073]).  Kallesoe teaches mass of the metal component of the precursor compound to the mass of the support material may be in the range of 1:100 to about 100:1 such as about 1:10 to about 10:1, about 1:5 to about 5:1, about 1:3 to about 3:1, about 1:2 to about 2:1 or about 1:1; the ratio varies relative to catalyst material and desired performance (Kallesoe, [0078]).  In addition, Kallesoe teaches the amount of support (rGO) is a result effective variable relative to the metal loading and particle size (Kallesoe, [0101]).
Nadeem teaches a photocatalyst comprising ZnO (Nadeem, [0011]).  Nadeem teaches addition of a plasmon resonance material such as gold nanoparticles with an 
Yao teaches the green synthesis of silver nanoparticles using grape seed extract and their use for the catalytic degradation of a hazardous dye (Yao, abstract).
Nguyen, Kallesoe, Nadeem, and Yao, alone or combined, do not teach nor obviate the photocatalyst nanocomposite is made by the method of preparing an aqueous suspension of zine acetate, chloroauric acid, and graphene oxide; mixing the aqueous suspension with a date seed extract to form a mixture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734                                                                                                                                                                                             n